
	
		II
		112th CONGRESS
		1st Session
		S. 1728
		IN THE SENATE OF THE UNITED STATES
		
			October 18, 2011
			Mr. Brown of
			 Massachusetts introduced the following bill; which was read twice and
			 referred to the Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to establish a
		  criminal offense relating to fraudulent claims about military
		  service.
	
	
		1.Short titleThis Act may be cited as the
			 Stolen Valor Act of
			 2011.
		2.Establishment of
			 criminal offense relating to certain misrepresentations about military
			 service
			(a)Misrepresentations
			 about military serviceChapter 47 of title 18, United States
			 Code, is amended by adding at the end the following new section:
				
					1041.Certain
				misrepresentations about military service.
						(a)OffenseWhoever, with intent to obtain anything of
				value, knowingly makes a misrepresentation regarding his or her military
				service, shall—
							(1)if the misrepresentation is that such
				individual served in a combat zone, served in a special operations force, or
				was awarded the Congressional Medal of Honor, be fined under this title,
				imprisoned not more than 1 year, or both; and
							(2)in any other case, be fined under this
				title, imprisoned not more than 6 months, or both.
							(b)Exception for
				denial of serviceSubsection
				(a) does not apply to a misrepresentation that an individual did not serve in
				the Armed Forces of the United States.
						(c)DefenseIt
				is a defense to a prosecution under this section if the thing of value is de
				minimis.
						(d)DefinitionsIn this section:
							(1)Armed Forces of
				the United StatesThe term Armed Forces of the United
				States means the Army, Navy, Air Force, Marine Corps, and Coast Guard,
				including the reserve components named in section 10101 of title 10.
							(2)Combat
				zoneThe term combat
				zone has the meaning given such term in section 112(c)(2) of the
				Internal Revenue Code of 1986.
							(3)Congressional
				Medal of HonorThe term Congressional Medal of Honor
				has the meaning given such term in section 704 of this title.
							(4)Military
				serviceThe term military service means—
								(A)service in the
				Armed Forces of the United States;
								(B)service in a
				combat zone as a member of the Armed Forces of the United States;
								(C)attainment of a
				specific rank in the Armed Forces of the United States; and
								(D)receipt of—
									(i)any decoration or
				medal authorized by Congress for the Armed Forces of the United States;
									(ii)any of the
				service medals or badges awarded to members of such forces; or
									(iii)the ribbon,
				button, or rosette of any such badge, decoration, or medal.
									(5)Special
				operations forceThe term
				special operations force has the meaning given such term in
				section 167(i) of title
				10.
							.
			(b)Conforming
			 amendmentsSection 704 of
			 title 18, United States Code, is amended—
				(1)by striking
			 subsection (b);
				(2)by redesignating
			 subsections (c) and (d) as subsections (b) and (c), respectively;
				(3)in subsection
			 (b)(1), as redesignated by paragraph (2), by striking or (b);
			 and
				(4)in subsection (c),
			 as redesignated by paragraph (2), by striking or (b).
				3.Clerical
			 amendmentThe table of
			 sections at the beginning of chapter 47 of title 18, United States Code, is
			 amended by adding at the end the following new item:
			
				
					1041. Certain misrepresentations about
				military
				service.
				
				.
		
